Rao, C.J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of sirens similar in all material respects to those the subject of Oxford International Corp. v. United States (55 Cust. Ct. 472, Abstract 69607), and that the items of merchandise marked “B” covered by the foregoing protests consist of rubber bulb horns similar in all material respects to those1 the subject of Sherwin International, Inc. v. United States (54 Cust. Ct. 466, Abstract 69382), the claims of the plaintiffs were sustained.